 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and Lena V. Hunter.Case 5-CA-15718(P)April 14, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn May 18, 1987, Administrative Law JudgeJoel A. Harmatz issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.In adopting the judge's dismissal of the complaint, we find it unnec-essary to rely on his construction of the Supreme Court's holding in Met-ropolitan Edison Co. v. NLRB, 460 U.S. 693 (1983), as being limited nar-rowly to the facts of that case. We also find it unnecessary to rely on hisfinding that grievants Hall and Hunter, by their own accounts, neglectedto comply with the Respondent's leave procedures.In fn. 11 of the judge's decision, the reference to Otis Elevator shouldread Olin Corp.Chairman Stephens finds deferral appropriate even assuming that theRespondent should bear the burden of showing that the arbitrator consid-ered the statutory issue. Here the arbitrator noted, at the outset, theUnion's argument that the Respondent had sought to discharge the stew-ard-grievants (including Charging Party Hunter) in order to make an ex-ample of them and intimidate others who were representing employeesand filing EEO complaints 'On their behalf. He then considered evidencebearing both on the grievants' conduct and on the manner in which theRespondent had investigated that conduct before deciding to dischargethem. He ultimately concluded that the Respondent had initially lookedinto the matter that led to the discharge decisions not in order to try todischarge the grievants, but rather to find out why certain forms for au-thonzmg absence from the work floor had not been completely filled outAlthough the arbitrator found insufficient evidence that the grievants hadfalsified initials on forms (and therefore found no basis for the dis-charges), he concluded that they had engaged in conductŠfailure tofollow proper procedures in obtaining permission to leave the workfloorŠthat gave just cause for discipline, and he determined that a 30-day suspension was a proper penalty. The arbitrator therefore rejectedthe argument that the grievants had been disciplined in order to discour-age grievance and EEO complaint filing activity.Chairman Stephens also agrees that the award is not repugnant to theAct. It can tenably be read not as penalizing the grievants simply becausethey held union office, but rather as penalizing them because they did notfollow procedures that even the average employee should have knownwere to be followed, and that the grievants were in an even better posi-tion to know about, given their steward responsibihties, which necessitat-ed frequently obtaining permission to leave the work floorJames P. Lewis, Esq., for the General CounselBruce Joel Jacobsohn, Esq., of Philadelphia, Pennsylvania,for the Respondent.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Acomplaint was issued in this proceeding on 22 March1985 pursuant to an unfair labor practice charge filed on6 September 1983. The complaint alleged that the PostalService discharged Lena V. Hunter on 6 September 1983in violation of Section 8(a)(3) and (1) of the Act becauseof her union and other protected concerted activity. Inits duly filed answer, Respondent denied that any unfairlabor practices were committed, affirmatively allegingthat an arbitrator's award, which reduced the dischargein question to a 30-day disciplinary suspension, should begiven controlling effect pursuant to Board decisions inAlpha Beta Co., 273 NLRB 1546 (1985), and Olin Corp.,268 NLRB 573 (1984).Consistent with its affirmative defense, Respondent, on24 April 1986, filed a Motion for Summary Judgmentand a memorandum in support, alleging that the arbitra-tor's award be given binding effect under the Board's es-tablished deferral policy, and hence that the complaintbe dismissed in its entirety.' Thereafter, counsel for theGeneral Counsel, on 3 June 1986, filed an oppositionwith the Board urging that the arbitration award be re-jected as "palpably wrong" and not "susceptible to inter,pretation consistent with the Act."2By Order dated 25 September 1986, the Board deniedsummary judgment and remanded the proceeding, statingthat "there exist material and substantial issues which canbest be resolved at a hearing before an administrativelaw judge . . . ." The Board's Order was subject to thecaveat that the motion for summary judgment "is deniedwithout prejudice to the Respondent's right to renew itsmotion before an administrative law judge."3Pursuant to the foregoing, a hearing was held beforeme in Baltimore, Maryland, on 18 February 1987. Notestimony was taken. In the course thereof, Respondentrenewed its quest for summary dismissal on the basis ofthe arbitration award. After close of the hearing, briefswere filed on behalf of the General Counsel and the Re-spondent.On the entire record in this proceeding, including con-sideration of the stipulations of fact and posthearingbriefs, it is found as followsFINDINGS OF FACTI. JURISDICTIONRespondent provides postal services for the UnitedStates and operates facilities throughout the UnitedStates in the performance of that function. The Respond-ent admits, and I fmd, that the Board has jurisdictionover its operations by virtue of Section 1209 of thePostal Reorganization Act.It. Exhs. 2(a)-(b).2 3 G.C. Exh. 1(q).288 NLRB No. 57 POSTAL SERVICE501fII. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I fmdthat American Postal Workers Union, National CapitolArea Local (the Union)" is labor organization within themeaning of Section 2(5) of the Act.III. CONCLUDING FINDINGSOn the pleadings, this cause essentially presents twoissues.1.Whether the Board should give conclusive weightto an arbitration award under the standards set forth inSpielberg Mfg. Co., 112 NLRB 1080 (1955) as later clari-fied by Olin Corp., supra, and if not2.Whether Respondent violated Section 8(a)(3) and(I) of the Act by terminating Charging Party Hunter.At the hearing, Respondent, in the interest of expedit-ing a final disposition of this proceeding, stipulated, with-out an admission of guilt, that if unsuccessful in maintain-ing its defense based on the arbitral award (either beforethe Board, or ultimately after court review), it will inthat event consent to the entry of a conventional remedyregarding the 8(a)(3) and (1) allegations in this case. Thisconcession was tailored to avoid litigation of merits ofthe alleged unfair labor practice. To that end, it was con-ditional further on the absence of need for parole testi-mony, and stands on the understanding of all parties thatit will be vacated should there be a remand for addition-al evidentiary development.4Thus, in the present posture of the case, the sole issueis whether the arbitration award is entitled to conclusiveweight under the Board's deferral policy. In this respectthe arbitrator's findings show that Hunter was terminatedby the Respondent on 6 September 1983.5 At that timeHunter was a member of the Union and a steward. Shewas classified as a "Full-Time Distribution Clerk."Hunter invoked contractual grievance procedures to pro-test her discharge. On 15 August an initial grievance ses-sion was held. On 6 September the instant unfair laborpractice charge was filed, but not processed, because ofthe pending arbitration in accordance with the Board'spolicy articulated in Dubo Mfg. Corp., 142 NLRB 431(1963). On 6 July 1985 Arbitrator Philip W. Parkinsonissued his award in a 27-page opinion.6The fmdings of the arbitrator disclose that the PostalService maintains a system designed to establish account-ability when employees leave their work station or dutiesduring working time. At the threshold is the requirementthat employees first obtain permission from a supervisor.Beyond that, management monitors those absencesthrough Postal Service Form 7020. This document, interalia, contains spaces for entry by a supervisor of approv-al of the absence and registry of departure time, togetherwith arrival and leave time at the employee's destination,4 Errors in the transcript have been noted and corrected.5 All dates refer to 1983 unless otherwise indicated.6 The arbitration proceeding also included the grievance of Gloria B.Hall, who, like Lena V. Hunter, was a umon steward and member of theAmerican Postal Workers' Union She was discharged a few days afterHunter. Both terminations emerged from an incident on 11 May in whichthey allegedly faded ..to adhere to Postal Service requirements when de-parting from and returning to their work areas after discussing grievanceswith an EEO counselor.and supervisory verification thereof. A supervisor is alsoto initial the time of return to the work area.7The alleged mishandling of form 7020 was central tothe discipline effected in this case. Charging PartyHunter and fellow union steward Hall, on 11 May, wereto meet with an EEO counselor. They utilized 7020forms, each of which contained the initials A.M.C.,which corresponded to those of Supervisor Ann M.Callaway.9 Neither testified that they personally ob-served Callaway, or any other supervisor, make the re-quired entries on the 7020s authorizing their absences.Instead, they testified that they requested the forms inthe presence of supervisors, then departed to attend topersonal business, returning to pick up the forms, whichthey found lying on a desk. Hunter and Hall also adMit-ted that, on their return, both laid the 7020s on a deskwithout securing a supervisor's confirmation of, or en-tries concerning, their time of return.As his award makes clear, the arbitrator concludedthat just cause did not support the terminations. He rea-soned further, however, that some discipline was appro-priate due to the failure of the stewards: (1) to securedirect personal supervisory authorization before leavingtheir stations, on the one hand, and (2) on their:returnfrom grievance activity, to have supervisor ponfirm thetime, signing them back into their work area. These in-fractions, according to the arbitrator, warranted lesserdiscipline in the form of a 30-day suspension. Thus, thePostal Service was directed to reinstate Hunter and Halland make them whole for all work lost, except the 30-day period for which they should have been suspended.9The initial reference in evaluating whether conclusiveweight ought to be given to arbitral awards is theBoard's landmark decision in Spielberg Mfg. Co., 112NLRB 1080 (1955). There, the Board took an early steptoward implementing the national policy encouragingvoluntary dispute settlement by announcing that finalitywould be entered on the results of private arbitrationunder certain conditions. Complying arbitral awardsunder that policy are given binding weight, and relitiga-tion of the underlying unfair labor practice allegations isbarred. In this case, the General Counsel's attack on theaward is narrowly grounded. Thus, there is no disputethat the award was issued in a proceeding, fair and regu-lar on its face, and to which all parties agreed to bebound. Instead, the primary thrust of the General Coun-sel's position is that the award is unacceptable because7 Jt. Exh. 1, pp. 3-4.No supervisor was identified as having initialed the 7020s. SupervisorAnn M. Callaway, though identified by both Hall and Hunter as presentwhen they requested the forms, denied that she issued the 7020s and re-lated that the initials were not hers. Callaway added that, on the day inquestion, she had been reassigned to a different operation and was noteven present in the area described by Hunter and Hall. Callaway furthertestified before the arbitrator that since she was not on duty in their area,she was not authorized to grant any such request It is noted in this con-nection that Respondent's grounds for terminating Hall included an asser-tion that Hall was guilty of falsifying the 7020s The arbitrator concludedthat the evidence was inconclusive in this respect, and hence removalaction against Hall on that basis was too severe and not for just cause.9 Respondent has complied fully with the award. The Charging Partyhas been reinstated and compensated for all but the 30-day disciplinarylayoff deemed warranted in that proceeding. 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"clearly repugnant to the purposes and policies of theAct." 112 NLRB at 1082. In this latter connection, overthe years following Spielberg, the meaning and scope ofthat standard was debated through a series of difficult toreconcile decisions." In 1984, the Board, in Olin, supra,clarified the conditions under which arbitral awards areto be set aside as offensive to statutory policies, stating:[W]e adopt the following standard for deferral toarbitration awards. We would find that an arbitratorhas adequately considered the unfair labor practiceif (1) the contractual issue is factually parallel to theunfair labor practice issue, and (2) the arbitratorwas presented generally with the facts relevant toresolving the unfair labor practice. In this respect,differences, if any, between the contractual and stat-utory standards of review should be weighed by theBoard as part of its determination under the Spiel-berg standards of whether an award is "clearly re-pugnant" to the Act. And, with regard to the in-quiry into the "clearly repugnant" standard, wewould not require an arbitrator's award to be total-ly consistent with Board precedent. Unless theaward is "palpably wrong," i.e., unless the arbitra-tor's decision is not susceptible to an interpretationconsistent with the Act, we will defer.Finally, we would require that the party seekingto have the Board reject deferral and consider themerits of a given case show that the above stand-ards for deferral have not been met. Thus, the partyseeking to have the Board ignore the determinationof an arbitrator has the burden of affirmatively dem-onstrating the defects in the arbitral process oraward."In its opposition to summary judgment filed with theBoard, and at the instant hearing, the General Counselchallenged the award solely on the ground that the 30-day suspension imposed by the arbitrator was contrary tothe Supreme Court's holding in Metropolitan Edison Co.v. NLRB, 460 U.S. 698 (1983). It is argued that the arbi-trator drew too heavily on the status of the grievants asshop stewards in assessing their responsibility underPostal Service rules."10 My own struggle with the variant applications of this standard wasdiscussed in Liberal Market, 264 NLRB 807 (1982).11 The Board specifically overruled Suburban Motor Freight, 247NLR13 146 (1980), and its holdmg that the party seeking Board deferralto an arbitration award bears the burden of proving that the statutoryissue was litigated before the arbitrator. As is apparent from the abovequote, Otis Elevator shifts to the party resisting the award the burden ofestablishing that the statutory issue was not considered.12 In its posthearmg brief, the General Counsel for the first timeargues that "the arbitrator was [not] presented generally with the factsrelevant to resolving the unfair labor practice." This argument appears tobe an afterthought. It was not raised in the General Counsel's oppositionto Respondent's Motion for Summary Judgment. Moreover, at the hear-ing, when the General Counsel's attack on the award was defined specifi-cally as limited to the palpably wrong standard, the General Counsel tac-itly acquiesced that this was so, mentionmg no other basis for dishonor-ing the award. Indeed, when the parties were canvassed about whetherthe arbitral transcript should be entered m the record, that invitation wasdeclined by the General Counsel. In its posthearing brief, however, theGeneral Counsel at 2 states that "it is far from clear, from a reading ofthe arbitrator's decision that the facts presented to him were sufficient toOn the facts of this case, it is clear that there is noprovision in the collective-bargaining agreement thateither directly, or by interpretation, licenses the PostalService to discriminate against union stewards by exact-ing higher standards of performance from them as aclass. Despite the absence at waiver, however, I rejectthe General Counsel's claim that the result reached in ar-bitration conflicts with rights preserved in union stew-ards by Metropolitan Edison, supra. In that case, unionmembers refused to cross a picket line posted by a differ-ent labor organization. The employer sought out theunion president, advising him that he had a duty, as aunion official, to encourage members of his union tocomply with the no-strike clause in the subsisting collec-tive-bargaining agreement by himself crossing the picketline. The union's president and vice president, though re-peatedly instructed to cross, did not obey. After thebasic dispute was resolved, and the picket line with-drawn, the employer imposed 5- to 10-day suspensionson employees who honored the picket line, but theunion's president and vice president received 25-day sus-pensions and were warned that future participation inany unlawful work stoppage would result in immediatedischarge. The Supreme Court agrees that the disparatepenalties were illegal in that an employer may notassume "that a union official is required to attempt to en-force a no-strike clause by complying with the employ-er's directions," and then "impose a penalty on the offi-cial for declining to comply." The Court, however, wascareful to point out that its holding was limited narrowlyto the facts presented, and hence that its decision failedto endorse an absolute principle that in all cases, employ-ers violate the law when union officials receive moredetrimental treatment than other workers.The arbitrator's determination neither offended theresult in that case nor any policy designed to insulateunion officials from selective discipline. The grounds onwhich the Postal Service acted against the grievants didnot address their union position or any vestige of theirleadership responsibility. Instead, the discipline wasbased on violation of an established procedure designedto control permitted absences from work stations. Theserequirements were applicable to the general workingpopulation and imposed a duty on employees generallyto involve supervision in accounting for time spent awayfrom their duties.resolve the unfair labor practice." Even were one to agree that the arbi-trator failed to exhaustively analyze evidence that would tend to supportproscribed discrimination, he was fully mindful of the Umon's claim ofpretext. This is evident from his acknowledgement of the Union's"charge that the Postal Service's real reason for the grievants' termina-tion was their vociferous and heightened activity in representing otheremployees in the EEO process . . . ." In addition, the award evidences anumber of factors that would tend to support a pretext argument, andone could construe his decision as embodying his intention, m effect, orby implication, to reject that claim In any event, the General Counselbears the burden of establishing that the arbitrator was not given a rea-sonable opportunity to resolve the unfair labor practice issue. See OlinCorp., supra at 574, In 8. Argumentation based on the content of anaward, where as here, a transcript of the proceedings was available, butnot offered, does not suffice as the best evidence cif what was litigatedbefore the arbitrator and does not fulfill Olin's allocation of proof respon-sibility. Accordingly, the challenge to the award on this basis is rejectedas unsubstantiated. POSTAL SERVICE503Unquestionably, the analysis by the arbitrator includedreferences to the status of Hunter and Hall as unionstewards. Thus, he first concluded that Hunter and Hallleft their work stations and went to the EEO counselorwithout direct authorization or specific assurance thatsuch authorization would be provided from any specificsupervisor. This noncompliance with the rules was ana-lyzed by the arbitrator as follows:The point of this is that neither Ms. Hall nor Ms.Hunter, even assuming their recollection of theevents surrounding the disputed 7020's was correcton May 11, 1983, ever had any assurances from anysupervisor that their 7020's would be approved. De-spite this, Ms. Hall filled the pertinent informationon the forms (name, social security number, etc.)and they both left for the ladies room with no firmreason to believe that the 7020 would be approved,but with every intention of going to the EEO. Al-though the testimony revealed that EEO requestshad rarely, if ever been disapproved, as steward, thegrievants have a higher degree of responsibilitythan the ordinary prudent employee for followingprocedures. It would seem to be that even the aver-age employee would have made certain that a su-pervisor would approve her (his) leave time Thiscan only be done by receiving personal approvalfrom the supervisor by her (him) signing the 7020 inthe presence of the employee, or by the supervisorstating that she (he) will approve the request, andthat it will be left at a designated place for them topick up at a later time. This was not so in this case.With the responsibilities invested in them as stew-ards and with their alleged and admitted concernsabout Management's attitude toward them in vigor-ously pursuing various types of complaints, it wasof even greater importance that they follow thisvery elemental procedure. Had they been deniedleave time on their 7020's, channels would havebeen available to them in the grievance procedureto contest such action. Instead it appears to me thatthey "took for granted" the permission to leaveand, albeit they had legitimate business at the EEOoffice, were remiss in the method used to properlysecure authorized leave.Secondly, the arbitrator concluded that Hunter andHall failed to have a supervisor sign their 7020s so as toacknowledge the time of their return from EEO. In thisrespect, he reasoned as follows:Both grievants were also remiss in their responsibil-ities as stewards in not having a supervisor initialthe 7020's when they returned to the Unit. Even as-suming the forms . . . were laid on the desk upontheir return, as the grievants claim, they shouldhave encountered a supervisor and had (her) signthe forms. Although Ms. Hunter testified that theywere not told they had to be given to a supervisorto close out the form, given their status as stewardsand the aforementioned problems, it is inconceiv-able to me that they would lay the forms on a desk,without ever ascertaining that they were signed outand with the assumption that a supervisor wouldsign them.Beyond the foregoing, in summing up, the arbitrator,after acknowledging a lack of responsible supervision onthe part of the Postal Service regarding the 7020 process,concluded that any mismanagement "does not diminishthe responsibility the grievants had, as stewards, tofollow procedures" going on to stateBoth grievants, however, failed to follow obviousprocedures in receiving authorization for leavingthe Unit and in closing out their 7020's. For thisthere is cause for disciplinary action. Even thoughthe Service's supervision yvas not entirely withoutsome degree of fault in the administration of the7020 program, this does not absolve the grievants.The preponderance of the credible evidence leadsme to conclude, albeit the initials AMC on their7020's, that they were no properly authorized toattend the EEO session in question on May 11, 1983and therefore were absent from their work assign-ment without permission. However, because theirabsence was proven to be for legitimate EEO rea-sons and because this is the first instance in whichthe greivants have been admonished for such an in-fraction, discharge for these counts/charges wouldbe punitive. A disciplinary suspension of thirtywork days because of the nature of the offense andthe scienter in this regard that a steward should rea-sonably have, is hereby ordered. The grievants shallbe reinstated and made whole for the balance of thetime they otherwise would have been working, lessoutside remuneration.Despite the references by the arbitrator to the status ofHunter and Hall as union stewards, his award was nei-ther "palpably wrong" nor repugnant to the purposesand policies of the Act.Unquestionably, an employer that dedicates paid work-ing time to the collective-bargaining process is entitled toestablish and enforce reasonable procedures to protectagainst abuse. The approach used by the Postal Servicewas the 7020 system. On their own accounts, Hunter andHall neglected to comply with that policy.If the award's discipline is to be condemned in thiscase, the fatal flaw would have to be the arbitrator's as-sumption that stewards are within the class of employeesmost frequently called on to utilize the 7020 procedureand hence would be the most familiar with its demands.Yet, the General Counsel's attack on that assumption ap-pears to "beg the question," by laying challenge to theanalytical process invoked by the arbitrator in resolvingthe dispute, rather than the result he reached. Thus, inthis latter respect, the award embodies no determinationcondoning or upholding an employer's imposition of de-mands on shop stewards who are generally not made upof employees. Moreover, it is within the realm of possi-bility that the same result would have been reached bythe arbitrator even if he had ignored what he consideredto be the special knowledge of stewards. In sum, theGeneral Counsel's challenge to the award in this case 504iDECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquarrels with the rationale and the mental processes ofthe arbitrator and only in a speculative sense reaches thelatter's ultimate determination that the Charging Partywas guilty of a breach of work rules, and rightfully disci-plined for that offense."A recent decision of the Board seems to be entirely onpoint. There, the Board declined to intrude despite an ar-bitrator's rationale that stressed the special knowledge ofa union official. Thus, in Postal Service (Venice, CA), 275NLRB 430 (1985), an award was deemed binding despitean arbitrator's finding that a union president's continuedparticipation in an "investigatory interview" constituteda waiver of her right under Weingarten," to be accom-panied by a union representative. In so concluding, thearbitrator relied on the fact that, as president of theunion, the individual involved was an informed and vig-orous advocate of employee rights, and hence knew thatshe did not have to participate without representation.Accordingly, he concluded that by doing so voluntarily,she waived any such ri4ht. In rejecting the GeneralCounsel's challenge to the award, the Board stated asfollows:Whether the arbitrator's analysis of the waiverquestion comports precisely with certain Boarddecisional precedent does not affect our conclusion13 At the hearing, the General Counsel submitted an offer of proof.G.C. Exh. 2. That document reflects evidence to be offered in this pro-ceeding for the first time to contest the arbitrator's subsidiary finding thatumon stewards had greater knowledge than other employees concerningthe 7020 procedure. The proffer is irrelevant as an attempt collaterally toattack findings by the arbitrator on the basis of de novo litigation. Underthe law, a party attacking the results in arbitration on the basis of "repug-nancy" must rely on the facts litigated before the arbitrator, and not onthe basis of other facts, which, though available, were never raised andhence never weighed in arbitration. The authority is clear that the issueof whether an award is "clearly repugnant" to the Act must stand or fallon the basis of the facts presented to the arbitrator•not whether thatresult could be deemed fallacious through litigation of different facts in adifferent forum. See, e.g , Kansas City Star Co., 236 NLRB 866 (1978);Associated Press v. NLRB, 492 F.2d 662, 667 (D.0 Cir. 1974); NLRB aPincus Bros., 620 F.2d 367, 374 (3d Cir. 1980); Hershey Chocolate Corp.,129 NLRB 1052, 1067 (1960); NLRB v. Babcock & Wilcox Co.; 697 F.2d724, 729 fn. 5 (6th Cir. 1983), and Olin Corp., supra 268 NLRB at 575.14 NLRB v. J. Weingarten, 420 U.S. 251 (1975).that his assessment is susceptible to an interpretationconsistent with the Act. It cannot be describedeither as "palpably wrong" or "clearly repugnant tothe purposes and policies of the Act.""Here, as in the cited case, the arbitrator merely attempt-ed to apply his own sense of logic in assessing the legaleffect of the conduct of the parties. Whether or not theVenice case is regarded as dispositive, it seems clear thatan arbitrator is given latitude in assessing probability,whether in the context of a credibility resolution or asubsidiary finding of fact. And, even if erroneously pre-mised, such a breakdown in the reasoning process doesnot itself militate against deferral.Accordingly, counsel for the General Counsel hasfailed to meet his burden of proving that the awardfailed to warrant deferral under the Spielberg criteria and,hence, on the basis of the private determination, it is con-cluded that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent, United States Postal Service, byact of Congress, is subject to the Board's jurisdiction.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent will not be deemed to have violatedSection 8(a)(3) and (1) of the Act by, on 6 September1983, terminating Lena V. Hunter because of her unionor other concerted activity.On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERI recommend that the complaint be dismissed in its en-tirety.15 275 NLRB at 432.16 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.